NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                    MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT



W. MARK SANDERS, individually and as          )
beneficiary of the 10730 Cory Lake Drive Land )
Trust; STRONG PORTFOLIO HOLDINGS,             )
LLC; DIVERSIFIED FUNDS, LLC;                  )
INTERNATIONAL INVESTMENTS OF N.               )
AMERICA, INC.; and BROOKE SLOANE              )
PROPERTIES, LLC,                              )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-1561
                                              )
WELLS FARGO BANK, N.A.; CORY LAKE             )
ISLES PROPERTY OWNERS ASSOCIATION;)
JOHN GREESON; JAMES SCOTT; and                )
UNKNOWN BENEFICIARIES OF 10730                )
CORY LAKE DRIVE LAND TRUST,                   )
                                              )
             Appellees.                       )
                                              )

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P. 9.130 from
the Circuit Court for Hillsborough County;
Sandra Taylor, Senior Judge.

Richard H. Weisberg of Law Offices of Richard
H. Weisberg, P.A., Sanford, for Appellants.

Sara F. Holladay-Tobias, Emily Y. Rottmann,
C.H. Houston, III, and Daniel J. Pasky of
McGuireWoods LLP, Jacksonville, for Appellee
Wells Fargo Bank, N.A.

No appearance for remaining Appellees.

PER CURIAM.


            Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.




                                     -2-